Citation Nr: 0120206	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for direct service connection for a back 
disability.

2.  Entitlement to service connection for a back disability 
secondary to service-connected disabilities.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This appeal arises from rating determinations by the 
Philadelphia, Pennsylvania, Regional Office (RO), which in 
part, denied reopening of a claim for direct service 
connection for a back disability; and denied secondary 
service connection for a back disability and a total 
disability rating due to individual unemployability.  See 
also a February 1999 RO hearing transcript and a February 
2001 Statement of the Case.  

This decision will address the issues of whether new and 
material evidence has been received to reopen a claim for 
direct service connection for a back disability and 
entitlement to secondary service connection for a back 
disability.  The remand that follows this decision will 
address the issue of entitlement to a total disability rating 
due to individual unemployability.


FINDINGS OF FACT

1.  A December 1992 confirmed rating decision found that no 
new and material evidence had been received to reopen a claim 
for service connection for a back condition.  The veteran was 
notified of this decision and his appellate rights in a 
December 16, 1992, letter.  No communication was received 
within one year of the letter expressing disagreement with 
the decision.

2.  Evidence received subsequent to the December 1992 
decision is either not new or not material to the issue of 
direct service connection for a back disability, and is not 
so significant that it must be considered to fairly decide 
the merits of the claim.

3.  All evidence necessary for an equitable disposition of 
the veteran's secondary service connection claim has been 
developed.

4.  It has not been shown, by competent evidence, that the 
veteran's back disability is causally or etiologically 
related to any service-connected disability, or that any 
post-service increase in severity of that disability is 
attributable to and caused by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The December 1992 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the claim for direct service 
connection for a back disability.  38 U.S.C.A. §§ 1110, 5108, 
7104, 7105 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.160(d), 3.156(a), 3.303, 
20.302(a) (2000).

2.  A back disability is not proximately due to or the result 
of the veteran's service-connected disabilities.  38 C.F.R. 
§ 3.310 (2000)); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A June 1956 rating decision denied service connection for a 
back condition.  The veteran was advised of this decision in 
a June 11, 1956, Department of Veterans Affairs (VA) letter.  

A VA hospital discharge summary for hospitalization in August 
1961 notes diagnoses including lumbosacral strain.

A January 1962 VA clinical record entry notes a diagnosis of 
chronic sacroiliac strain.

A report by a physician to the U.S. Civil Service Commission, 
dated in September 1969, notes that five or six years earlier 
the veteran sustained an injury of the low back while lifting 
a box.  The report notes the veteran was apparently having 
attacks of a herniated intervertebral disc.  

An August 1974 Board decision denied service connection for a 
back disability.

A March 1977 statement from a private physician indicated 
that the veteran's original shrapnel injuries had affected 
his overall health.  

A VA hospital discharge summary for hospitalization from 
August 1981 to September 1981, shows that an orthopedic 
consultation noted an impression of nerve root impingement at 
L4-5 and L5-S1, and loss of disc at L4-5.  The diagnoses 
included low back pain syndrome secondary to demineralization 
of L4, L5, and S1.

An October 1982 decision from a Social Security 
Administration Administrative Law Judge notes the veteran had 
severe degenerative disc disease and discogenic disease of 
the lumbar spine.

A July 1983 Board decision denied service connection for a 
back disability.

An April 1987 statement from a private physician indicated 
that the veteran's back pain stemmed from shrapnel injuries 
as well as significant lumbosacral degenerative disc disease 
and associated degenerative arthritis.  

A January 1990 Board decision denied service connection for a 
back disorder.

A December 1992 confirmed rating decision found that new and 
material evidence had not been received to reopen a claim for 
service connection for a back condition.  The veteran was 
notified of this decision and his appellate rights in a 
December 16, 1992, letter.  

A statement from a private physician, dated in June 1993, 
notes the veteran had extensive degenerative arthritis of the 
spine and that the service-connected injuries had affected 
his overall health.  

The report of a July 1993 VA hand, thumb, and fingers 
examination notes diagnoses related to the hands.  A July 
1993 VA scars examination report notes findings related to 
scars.  A July 1993 VA joints examination report notes there 
was no joint disease found.

A November 1992 statement from a private physician, received 
in June 1997, notes the veteran suffered pain due to rectal 
abscess.

A notification of personnel action, dated in October 1969 and 
received in June 1997, notes the veteran was retired on 
disability due in part to a back injury.

An October 1996 statement from a private physician, received 
in June 1997, notes the veteran had a long history of back 
pain.  The statement notes the veteran claimed he fell off an 
Army truck, and had the pain on and off ever since.  

Two undated articles from newspapers, received in June 1997, 
note the veteran had been wounded in action.

An undated report of medical examination for the civil 
service retirement system, received in June 1997, notes the 
veteran injured his back five to six years earlier lifting a 
box.

A private medical record, dated November 8, 1996 and received 
in August 1997, notes back pain with radiculopathy.  

A private medical statement, dated November 27, 1996 and 
received in August 1997, notes the physician suspected the 
veteran was developing a stenosis syndrome.

The report of a VA examination, dated in August 1997, notes 
the veteran indicated that lifting at work brought on his 
back problems.  The report notes that changes shown by X-ray 
were chronic degenerative changes involving the dorsal and 
lumbar spine that occurred over time.  The examiner opined 
that the degenerative changes throughout the lumbar spine 
were not related to the shrapnel wounds in the lower 
extremities.  Another August 1997 VA examination report 
addressed the skin condition of the veteran's feet.  The 
report notes the veteran felt he changed the way he walked 
due the skin condition of his feet and this was causing 
orthopedic problems in the feet.  The impression includes a 
history of orthopedic problems secondary to dermatophytosis 
to be evaluated elsewhere.  A report of VA X-rays of the 
lumbosacral spine notes degenerative osteoarthritic changes 
of the lumbosacral spine with no acute fracture or 
subluxation. 

A December 1996 statement from a private chiropractor, 
apparently received in late 1997, notes the veteran had been 
under care for lumbar disc syndrome with associated lumbar 
radiculopathy.

An August 1997 statement from a private chiropractor notes 
the veteran had been under care for lumbar disc syndrome with 
associated lumbar radiculopathy.

An August 1991 statement from a private physician addressed 
the veteran's complaints of pain in his right hand.  The date 
of receipt is not shown.

An August 1997 VA examination report notes multiple scars of 
the left leg buttock area, right hand, right inguinal region, 
and right lower extremity that were the residual of multiple 
shrapnel wounds.

An April 1998 rating decision notes the veteran was service 
connected for epidermophytosis of both feet at 30 percent 
disabling, residuals of a shell fragment wound of the right 
groin with retained foreign body at 10 percent, residuals of 
a shell fragment wound of the right hand at 10 percent, 
residuals of a shell fragment wound left leg below the 
buttock at 10 percent, and scarring residuals from wounds to 
the right leg noncompensably disabling.

Two statements from private physicians, both dated in July 
1955 and received in August 1998, address the veteran's 
rectal disorder, feet, and poor circulation in the 
extremities.  

An SGO [Surgeon General's Office] extract copy, received in 
August 1998, notes that in August 1944 the veteran had 
penetrating wounds in a hand, buttock, and hip.  

The veteran and his wife presented testimony at a hearing at 
the RO in February 1999.  The veteran testified that he was 
taken prisoner in September or October 1944 by a single 
German soldier.  He claimed he was held by himself for five 
months and was hit in the back while a prisoner.  He 
indicated he escaped in early 1945 but didn't tell anybody 
about it.  The veteran also testified that he reinjured his 
back at work lifting a box.

VA clinical records, dated from March 1999 to August 2000, 
note general medical treatment.  An August 1999 VA physical 
therapy record notes an assessment of low back pain.  A May 
2000 VA clinical record entry includes an assessment of 
chronic low back pain.  

A September 2000 VA muscles examination report shows 
diagnoses of shrapnel fragment wounds of the right hand, 
right groin, right leg, and left leg inferior buttock; 
retained shrapnel fragments in the right groin-proximal 
thigh; and degenerative arthritis in the right hip.  A 
September 2000 VA skin diseases examination report notes a 
diagnosis of scars. 



Analysis

New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2000).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

Service connection for a back disability was denied in Board 
decisions in August 1974, July 1983, and January 1990.  Those 
decisions are final.  38 U.S.C.A. § 7104(b) (West 1991).  A 
December 1992 confirmed rating decision found that new and 
material evidence had not been received to reopen a claim for 
service connection for a back condition.  The veteran was 
notified of this determination and his appellate rights in a 
December 16, 1992, letter.  No communication indicating 
disagreement with the determination was received from the 
veteran or his representative during the one-year period 
following notification of the decision.  Accordingly, under 
the law, the December 1992 decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
December 1992 rating decision is a final determination and 
was the last decision to address the issue of direct service 
connection for a back disability, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Subsequent to the December 1992 rating decision, an October 
1969 notification of personnel action, an undated medical 
examination report for civil service, undated newspaper 
articles, an August 1991 statement from a private physician, 
two 1955 statements from private physicians, and a copy of an 
SGO extract were received.  These same records were contained 
in the claims file and considered for the prior decision.  
According, these records are not new.

Reports of July 1993 VA examinations, a November 1992 
statement from a private physician received in June 1997, 
November 1996 private medical records, December 1996 and 
August 1997 statements from a private chiropractor, an August 
1997 VA examination report, March 1999 to August 2000 VA 
clinical records, and September 2000 VA examination reports 
were received.  These records are new in the sense that they 
were not previously of record.  However, these records either 
do not address the veteran's back problems or do not address 
the origin of the back problems.  Accordingly, these medical 
records are not material to the issue of service connection.

A June 1993 statement from a private physician notes the 
veteran had degenerative arthritis of the spine and that he 
would not have had the degree of impairment were it not for 
his service connected injuries.  An August 1997 VA 
examination report indicates that the degenerative changes in 
the veteran's lumbar spine were not related to shrapnel 
wounds.  This evidence is new in the sense that it was not 
previously of record.  However, it does not show that the 
veteran's lumbar spine disorder was directly incurred in 
service or is related to service.  Accordingly, this evidence 
is not material to the issue of direct service connection.

An October 1996 statement from a private physician notes the 
veteran claimed he fell off a truck during service and that 
he had back pain ever since.  However, an August 1961 VA 
hospital discharge summary also notes the veteran claimed he 
had back problems after falling off a truck in service.  
Additionally, the veteran testified at hearings in July 1982 
and May 1988 that he fell off a truck in service and had back 
pain.  Accordingly, the October 1996 private physician 
statement is cumulative of the evidence that was previously 
of record and considered for the prior decision.  Since the 
statement is cumulative, it is not new.

The veteran presented testimony at a hearing at the RO in 
February 1999.  He testified that he was taken prisoner in 
September or October 1944 and held for five months.  He 
claimed that he was hit in the back while a prisoner.  This 
assertion is new.  However, there is no service department 
finding or even an official reference to his ever having been 
a prisoner of war.  38 C.F.R. § 3.1(y)(1) (2000).  
Additionally, the veteran claimed that after he escaped, he 
did not tell anyone that he had been a prisoner.  
Furthermore, at the time the veteran claims he was a 
prisoner, service medical records, dated in October and 
November 1944, show that he was discharge from 
hospitalization to duty and treated for nasopharyngitis.  
Therefore, his assertion that he was a prisoner of war is 
patently incredible and not subject to the presumption of 
credibility.  Duran v. Brown, 7 Vet. App. 216 (1994).  
Accordingly, this testimony is not material.  The veteran 
also testified that he reinjured his back at work lifting a 
box.  This testimony is cumulative of evidence previously 
submitted and is thus not new. 

The evidence received since the 1992 denial of the veteran's 
claim for direct service connection for a back disability is 
either not now or not material.  When considered with the 
evidence previously of record, the newly received evidence 
does not provide any additional probative evidence to show 
that the veteran's present lumbar spine disability was 
incurred in service.  Accordingly, this evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  Therefore, the evidence is not new and 
material.  38 C.F.R. § 3.156(a) (2000).  The claim for direct 
service connection for a back disability may not be reopened.  
38 U.S.C.A. § 5108 (West 1991).

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of the veteran's appeal.  That statute 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  In this 
case, the statement of the case advised the veteran of the 
requirements for reopening a previously disallowed claim and 
indicated that the received evidence was not new and 
material.  Therefore, any notification requirements of the 
VCAA were complied with.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  Additionally, language in the new statute provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Accordingly, the Board may 
proceed no further on the issue of direct service connection 
for a back disability.


Secondary service connection

As discussed above, direct service connection for a back 
disability was previously denied by final RO and Board 
decisions and new and material evidence to reopen the claim 
has not been received.  A new claim for service connection 
for a back disability secondary to the veteran's service 
connected disabilities has recently been adjudicated by the 
RO.  Accordingly, the issue of service connection for a back 
disability secondary to service-connected disabilities will 
be decided herein by the Board on a de novo basis.

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A July 1997 VA letter advised the veteran to submit evidence 
that his back disorder was related to his service-connected 
disabilities.  The February 2001 statement of the case 
advised the veteran of the requirement for secondary service 
connection and provided a summary of the evidence used for 
the decision.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim.  The veteran 
has received VA examinations.  The veteran has not identified 
additional relevant evidence of probative value which has not 
already been sought and associated with the claims file.  In 
sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the Board 
will proceed with consideration of the veteran's claim.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2000).  Where a claimant's service-
connected disability aggravates, but is not the proximate 
cause of, a non-service-connected disability, service 
connection may be granted for that increment in severity of 
the non-service-connected disability attributable to the 
service-connected disability.  Allen, at 7 Vet. App. 445, 
448.

The veteran is service connected for epidermophytosis of the 
feet and scarring residuals of shell fragment wounds of the 
right groin, right hand, left leg below the buttock, and the 
right leg.  The negative evidence includes the fact that the 
veteran's service-connected wounds were not in the area of 
the back and would not be reasonably expected to have caused 
direct trauma to the back or its musculoskeletal structure.  
Furthermore, the wounds were rather minor, primarily 
characterized by superficial scars without serious functional 
limitation of the areas involved.  See, e.g., the service 
medical records and an April 1947 VA examination report.  
Additionally, the post-service clinical evidence for decades 
after service fails to show any gait impairment resulting 
from the service-connected lower extremities wounds prior to 
his developing chronic lumbosacral strain with spinal 
pathology, including degenerative disc disease and arthritis.  
For example, VA examinations dated in 1947 and 1952 reflect 
that he had no gait impairment, although lumbosacral strain 
was diagnosed on that latter examination.  Significantly, his 
weight was 251 pounds and his height was 77 inches on that 
initial examination; and he was described as obese on VA 
hospitalization in 1961, when x-rays of the lumbosacral spine 
revealed slight disc space narrowing.  In 1969, a several-
year history of a low back injury at work was clinically 
reported.  A July 1971 VA examination clinically reported 
that he had no limp or shortening/atrophy of the lower 
extremities.  A 1981 VA hospitalization report diagnosed low 
back pain as secondary to demineralization of the L4-L5 and 
S1 vertebrae.  

Although March 1977, April 1987, and June 1993 private 
medical statements vaguely refer to an overall impairment of 
the veteran's numerous medical conditions, including back 
pain, as a result of his "shrapnel injuries", none of these 
statements indicate any direct causal or etiological 
relationship between the veteran's chronic back disorder and 
the service-connected disabilities.  Accordingly, the Board 
assigns said private medical statements very minimal, if any, 
evidentiary weight.  Another substantial piece of negative 
evidence is an August 1997 VA examination report, wherein the 
examiner expressly addressed this etiological question and 
opined that the degenerative changes throughout the spine 
were not related to the shrapnel wounds in the lower 
extremities.  Additionally, the August 1997 VA examination 
report provides detailed findings and specifically indicates 
the veteran's back problems were not due to the shrapnel 
wounds in the lower extremities.  Although the Board has 
considered the veteran's contentions and testimonial evidence 
presented, lay statements are not competent evidence with 
respect to medical causation; and the veteran is not 
qualified to offer medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability secondary to the 
service-connected disabilities.  38 C.F.R. § 3.310(a) (2000); 
Allen.  


ORDER

New and material evidence has not been received and the claim 
for direct service connection for a back disability is not 
reopened.  Entitlement to service connection for a back 
disability secondary to service-connected disabilities is 
denied.  To this extent, the appeal is disallowed.


REMAND

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand of the 
issue of entitlement to a total rating based upon individual 
unemployability appears required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims files and identified certain assistance that must 
be rendered with respect to said appellate issue to comply 
with the Veterans Claims Assistance Act of 2000.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken with respect to said appellate 
issue.  

The veteran is service connected for epidermophytosis of the 
feet and scarring residuals of shell fragment wounds of the 
right groin, right hand, left leg below the buttock, and the 
right leg.  The current combined disability rating is 50 
percent.  The veteran claims he is unable to work due to his 
service-connected disabilities.  The veteran has received VA 
examinations to assess his service-connected disabilities.  
However, the examination reports do not provide an opinion as 
to whether he is unemployable due solely to his service-
connected disabilities without regard to advancing age.  
Accordingly, the issue of entitlement to a total rating based 
upon individual unemployability will be returned to the RO 
for further development.  

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange 
appropriate VA examination(s) to 
determine the degree to which the 
service-connected disabilities 
impact upon the veteran's 
employability.  It should be pointed 
out that disabilities for which 
service connection are not in effect 
may not be considered for 
considering the issue of entitlement 
to a total rating based upon 
individual unemployability.  An 
exception to this is where the 
physician is unable to reasonably 
differentiate the manifestations of 
nonservice-connected disabilities 
from those attributable to the 
service-connected disabilities.  Any 
indicated tests and studies should 
be performed.  The claims folders 
should be reviewed by the examining 
physician(s).  

The examiner(s) should specify 
whether it is at least as likely as 
not that the veteran is capable of 
any form of substantially gainful 
employment (such as relatively 
sedentary, light manual labor) when 
considering only the service-
connected disabilities, consistent 
with his industrial and educational 
background.  The examiner(s) should 
explain in detail the rationale for 
any conclusions reached.

2.  The RO should review any 
additional evidence and readjudicate 
the issue of a total rating based 
upon individual unemployability.  
The RO should also consider the 
applicability of extraschedular 
evaluation.  

3.  All appropriate development 
should be undertaken, particularly 
with consideration of the Veterans 
Claims Assistance Act of 2000.  

Thereafter, to the extent the benefit sought is not granted, 
the veteran and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the veteran until he is notified.  No opinion as to the 
outcome in this case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. P. Harris
	Acting Member, Board of Veterans' Appeals

 



